United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3686
                        ___________________________

                                 Alma Rosa Infante

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 City of Hastings, Nebraska; Adams County, Nebraska; State of Nebraska; John
                              and Jane Does 1-10

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                          Submitted: September 16, 2016
                           Filed: September 21, 2016
                                  [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

     Alma Infante appeals after the district court1 dismissed her amended 42 U.S.C.
§ 1983 complaint, denied her post-judgment motion for leave to file a second

      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.
amended complaint, and denied her post-judgment motion for an extension of time
to appeal. Also pending are motions filed by the parties in this court.

       As an initial matter, we conclude that Infante’s notice of appeal was timely as
to the district court’s post-judgment orders, but not as to the court’s September 3,
2015 dismissal order and judgment. See Fed. R. App. P. 4(a)(1)(A) (providing thirty
days to appeal in a civil case); Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923 (8th Cir.
2006) (explaining that timely notice of appeal is mandatory and jurisdictional). We
further conclude that the district court did not abuse its discretion in denying Infante’s
motion for leave to file a second amended complaint. See United States ex rel. Roop
v. Hypoguard USA, Inc., 559 F.3d 818, 824 (8th Cir. 2009) (explaining that district
courts have considerable discretion to deny post-judgment motions for leave to amend
because such motions are disfavored). The district court did not abuse its discretion
in denying Infante’s motion for an extension of time to appeal. See Fed. R. App. P.
4(a)(5)(A) (allowing a district court to extend time to file notice of appeal upon
showing of excusable neglect or good cause if a party so moves no later than thirty
days after the time prescribed in Rule 4(a) expires); Pioneer Inv. Servs. Co. v.
Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 392 (1993) (establishing that
inadvertence, ignorance of the rules, or mistakes construing rules do not usually
constitute excusable neglect); Gibbons v. United States, 317 F.3d 852, 853 n.3 (8th
Cir. 2003) (explaining that the good-cause standard applies to situations involving
occurrences not within the movant’s control).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny all pending
motions as moot.
                   ______________________________




                                           -2-